DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 1 and 18, the prior art does not teach or suggest a lens module comprising, inter alia, a lens guide unit connected to one or more movable lens groups, a lens driving unit configured to move the movable lens group in the optical axis direction in response to a movement of the lens driving unit in a direction substantially perpendicular to the optical axis direction by expansion of a shape memory alloy, and wherein guide groves for guiding a movement of the lens guide unit are disposed on both sides of a guide hole in one side of a carrier of the lens module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Yu (US 2017/0108705 A1) discloses a camera module comprising a shape memory alloy actuator (paragraph 0119, 0155) and wherein a lens guide unit (lens carrier 221; paragraph 0184 and Fig. 19) is moveable, wherein guide holes (guide holes 224a; paragraph 0184) are present, but does not teach or suggest guide grooves for guiding the movement of the lens guide unit disposed on both sides of a guide hole of the carrier, as required by the claims of the instant application. 
Prior art Butera (WO 2014/091399 A2) discloses a camera module (Fig. 1) comprising a shape memory alloy wire (SMA wire SW; page 4, lines 5-15) wherein guide pins are received within bushing holes (page 3, lines 27-31), but does not teach or suggest guide grooves for guiding the movement of the lens guide unit disposed on both sides of a guide hole of the carrier, as required by the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696